Opinion issued May 17, 2022.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00125-CV
                           ———————————
STEVE NICANDROS, LUIS GIUSTI, TYLER NELSON, AND FRONTERA
           RESOURCES CORPORATION, Appellants
                                       V.
 ZAZA MAMULAISHVILA, INDIVIDUALLY AND DERIVATIVELY ON
   BEHALF OF FRONTERA RESOURCES CORPORATION, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2021-03816


                       MEMORANDUM OPINION

      Appellants Steve Nicandros, Luis Giusti, Tyler Nelson, and Frontera

Resources Corporation filed a voluntary motion to dismiss their accelerated appeal
of the trial court’s order denying their motion to compel arbitration.1 In their

motion, Appellants state that on March 4, 2022, the trial court issued a final

judgment in the underlying case rendering their interlocutory appeal moot. See

Hernandez v. Ebrom, 289 S.W.3d 316, 319 (Tex. 2009) (“Appeals of some

interlocutory orders become moot because the orders have been rendered moot by

subsequent orders.”). No opinion has issued in this interlocutory appeal. See TEX.

R. APP. P. 42.1(c).

      We grant Appellants’ motion and dismiss this interlocutory appeal, with

costs taxed against the party incurring same. See TEX. R. APP. P. 42.1(a)(1),

43.2(f).

                                 PER CURIAM
Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




1
      See TEX. CIV. PRAC. & REM. CODE § 51.016.

                                        2